Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fanqi Meng on 01/15/2021.
The application has been amended as follows: 
As per claim 1, on Lines 26-35, delete the language “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; a certain newly-added intent, parameter, execution action and a triggering rule of the execution action; or other supplemental data; and for the passive feedback information, a query for the speech recognition result, a query for the intent recognition result, a query for the parameter type or parameter value; a query for the execution result; a query for missing data; or a query for a synonymy problem.” and replace with “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter 
As per claim 5, on line 1, replace the language “claim 4” with “claim 1”.	As per claim 6, on line 1, replace the language “claim 4” with “claim 1”.	As per claim 8, on lines 30-39, delete the language “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; a certain newly-added intent, parameter, execution action and a triggering rule of the execution action; or other supplemental data; and for the passive feedback information, a query for the speech recognition result, a query for the intent recognition result, a query for the parameter type or parameter value; a query for the execution result; a query for missing data; or a query for a synonymy problem.” and replace with “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; and a certain newly-added intent, parameter, execution action and a triggering rule of the execution 
As per claim 12, on line 1, replace the language “claim 11” with “claim 8”.	As per claim 13, on line 1, replace the language “claim 11” with “claim 8”.	As per claim 15, on lines 28-37, delete the language “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; a certain newly-added intent, parameter, execution action and a triggering rule of the execution action; or other supplemental data; and for the passive feedback information, a query for the speech recognition result, a query for the intent recognition result, a query for the parameter type or parameter value; a query for the execution result; a query for missing data; or a query for a synonymy problem.” and replace with “for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; and a certain newly-added intent, parameter, execution action and a triggering rule of the execution action; and for the passive feedback information, a query for the speech recognition result; a query for the intent recognition result; a query for 
As per claim 19, on line 2, replace the language “claim 18” with “claim 15”.	As per claim 20, on line 2, replace the language “claim 18” with “claim 15”.
Allowable Subject Matter
	Claims 1-2, 5-9, 12-16 and 19-21 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to a conversation processing method that enables the user feedback information provided by conversation service conducted by the user to model conversation understanding system, then according to the user feedback information, perform adjustment processing for a service state of the model conversation understanding system, to obtain an adjustment state of the model conversation understanding system so that it is possible to execute the conversation service with the model conversation understanding system, based on the adjustment state. The claim limitation pertaining to “wherein the adjustment processing for a service state of the basic conversation understanding system comprises: for the active feedback information, correction of a speech recognition result; correction of an intent recognition result; correction or supplement of parameter types and parameter values; correction or supplement of an execution result; confirmation or negation of a speech recognition result; an intent recognition result, parameters and an execution result; a certain newly-added intent, parameter, execution action and a triggering rule of the execution action; or other supplemental data; and for the passive feedback information, a query for the speech recognition result, a query for the intent recognition result, .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658